J-S48016-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF: A.M., A MINOR       : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                                        :
                                        :
                                        :
APPEAL OF: D.M., MOTHER                 : No. 639 MDA 2014
            Appeal from the Decree entered February 26, 2014,
             Court of Common Pleas, Northumberland County,
                     Orphans’ Court at No. 48 of 2013

IN RE: I.R., A MINOR                    : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                                        :
                                        :
                                        :
APPEAL OF: D.M., MOTHER                 : No. 640 MDA 2014
            Appeal from the Decree entered February 26, 2014,
             Court of Common Pleas, Northumberland County,
                      Orphans’ Court at No. 47-2013

IN RE: ADOPTION OF: A.R.                : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                                        :
                                        :
                                        :
APPEAL OF: D.M., MOTHER                 : No. 641 MDA 2014
            Appeal from the Decree entered February 26, 2014,
             Court of Common Pleas, Northumberland County,
                      Orphans’ Court at No. 46-2013

IN RE: ADOPTION OF: E.R., A MINOR       : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                                        :
                                        :
                                        :
APPEAL OF: D.M., MOTHER                 : No. 642 MDA 2014
            Appeal from the Decree entered February 26, 2014,
             Court of Common Pleas, Northumberland County,
                      Orphans’ Court at No. 45-2013
BEFORE: DONOHUE, JENKINS and PLATT*, JJ.


*Retired Senior Judge assigned to the Superior Court.
J-S48016-14


CONCURRING MEMORANDUM BY DONOHUE, J.: FILED JANUARY 23, 2015

      I agree with my esteemed colleagues that competent evidence

supports the trial court’s decision to terminate Mother’s parental rights to

the Children.   See Maj. at 5-6.1      I disagree, however, with the Majority’s

statement that the record reveals “no evidence [that] a bond exists between

Mother and the Children.” Id. at 6. To the contrary, testimony presented at

the February 21, 2014 hearing regarding Mother’s parental rights to the

Children suggests that the Children and Mother do share a bond. Paternal

Grandmother and Grandfather both testified that the Children would be sad

if her parental rights were terminated. N.T., 2/21/14 (Mother), at 47, 53,

63-64. They also testified that the Children are happy when Mother visits

and look forward to seeing her. Id. at 53, 62.

      The fact that there is evidence of a bond between Mother and the

Children, however, does not prohibit the trial court from terminating her

parental rights. In re A.D., 93 A.3d 888, 897 (Pa. Super. 2014). “Rather,

the trial court must examine the status of the bond to determine whether its

termination     would   destroy   an    existing,   necessary   and   beneficial

relationship.” Id. at 898 (quotation and citation omitted).




1
  For purposes of completeness, I note that the trial court did not terminate
Mother’s parental rights to the Children solely pursuant to 23 Pa.C.S.A. §
2511(a)(1) and (b), but also found that CYS satisfied its burden of proving
grounds for termination under subsections (a)(2), (5), and (8). See Final
Decree, 2/27/14, ¶¶ 2-4.


                                       -2-
J-S48016-14


         The record contains ample testimony to support a finding that

terminating Mother’s parental rights to the Children would not destroy a

necessary and beneficial relationship. Mother admitted during her testimony

that she had not seen the Children as frequently as she could have during

the three years they were in CYS care. Of the at least seventy visits she

could have had, she took advantage of only fourteen. N.T., 2/21/14, at 88.

Nine of the visits arranged through CYS lasted an hour; the remaining visits

arranged with Paternal Grandmother were between three and six hours

each. Id. at 89-90. Thus, Mother spent approximately thirty-six hours with

the Children during the thirty-six months they were out of her care.

Furthermore, although the Children enjoyed and looked forward to visiting

with their Mother, they were reportedly unfazed when the visits ended. Id.

at 62.

         Paternal Grandfather testified that he has spoken with the Children

about the possibility of Mother’s rights being terminated and indicated that

the Children were, in part, relieved to learn that Mother would not be

involved in the future. Id. at 63-64. According to Paternal Grandmother,

Children have, over time, accepted the fact that Mother was not going to be

returning and do not ask to live with her.         Id. at 54-55.     Paternal

Grandmother testified that terminating Mother’s parental rights would not

harm them and that “they will be able to move forward.” Id. at 47.




                                     -3-
J-S48016-14


      The record supports the trial court’s decision to terminate Mother’s

parental rights.   I therefore concur in the result reached by the learned

Majority.




                                   -4-